Exhibit 10.1

SEVERANCE & RELEASE AGREEMENT

This Severance Agreement and Release (“Agreement”) is made by and between
Openwave Systems Inc. (the “Company”), and John Boden (“Employee”).

WHEREAS, Employee has been employed by the Company since July 5, 2007, most
recently in the position of SVP, Product Management;

WHEREAS, the Company and Employee have entered into a Confidential Information
and Invention Assignment Agreement (the “Confidentiality Agreement”) which is
incorporated herein by reference;

WHEREAS, Employee is an eligible Participant in the Openwave Executive Severance
Benefit Plan (the “Plan”) which is incorporated herein by reference;

NOW THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee (collectively referred to as “the Parties”) hereby agree as
follows:

A. Last Date Worked. Employee’s last date worked for the Company shall be
June 19, 2008 (“Last Date Worked”). Employee shall not be required or permitted
to work beyond the Last Date Worked.

B. Final Date of Employment. Employee’s employment with the Company will end on
June 19, 2008, or earlier as permitted herein (the actual end date of employment
is referred to herein as the “Final Date of Employment”).

C. Transition Period. From the date of this Agreement through the Final Date of
Employment (the “Transition Period”), Employee shall continue to perform duties
as assigned and consistent with his role as SVP, Product Management in a
professional and competent manner. During the Transition Period, the Employee’s
employment is and shall continue to be at will, as defined under applicable law.

D. Incentive Compensation. Company represents that Employee is a Participant in
the Fiscal Year 2008 Corporate Incentive Plan (“CIP”) and will be entitled to
the minimum 50% payout for the period March 1, 2008 through June 19, 2008.

E. Consideration. Provided Employee’s employment with the Company does not
terminate for Cause prior to June 19, 2008, and has complied with Paragraph G
below, the Company agrees to provide Employee with the following severance
benefits:

 

  1. Within 15 days of the effective date of this Agreement as specified in
paragraph W of this Agreement, the Company shall pay to Employee severance
compensation in the form of a lump sum payment equal to $206,250.00, which
consists of six (6) months base salary plus 25% of your annual bonus target;
customary payroll taxes and income tax withholding will be deducted from this
lump sum payment; and

 



--------------------------------------------------------------------------------

  2. On the Final Date of Employment the Company shall waive the Company’s right
to repurchase Employee’s restricted stock awards as follows:

 

  a. Grant No. 18207 granted on July 16, 2007 as to 2,083 shares

Employee shall continue vesting of all other stock options and restricted stock
through the Final Date of Employment, and shall have no entitlement to vesting
of stock options after the Final Date of Employment. Employee’s entitlement to
exercise vested stock options following the Final Date of Employment shall be
governed by the terms of the applicable Stock Option Agreements and Plans.

 

  3. to provide Employee and his/her eligible dependents, at Company’s expense
(on an after-tax basis to Employee), with medical, dental, and vision insurance
benefit coverage in coordination with COBRA for a period of six (6), provided
Employee executes and timely returns all necessary COBRA election documentation
which will be sent to Employee after Employee’s Final Date of Employment;
thereafter, if Employee wishes to continue such COBRA coverage, Employee will be
required to pay all requisite premiums for such continued coverage.

F. Conditions of Payment. Company’s obligation to make payment and provide
benefits under Paragraph E is conditioned on the following:

1. The offer to pay severance compensation as set forth in Paragraph E(1) is
subject to Employee not receiving an offer of comparable employment with Company
on or before the Final Date of Employment.

2. Should Employee be offered and accept re-employment with the Company within
six (6) months of the Final Date of Employment, Employee shall promptly repay
the Company an amount equal to the difference between (i) net severance
compensation divided by six (6) months of severance (“Per Month Severance
Compensation”), less (ii) the Per Month Severance Compensation times the number
of Months which have passed since the Final Date of Employment and Employee’s
rehire. Furthermore, to the extent that Company has any ongoing obligations
under Paragraph E(3), such obligations shall cease upon the date of Employee’s
re-employment with Openwave.

G. Confidential Information and Company Property. Employee shall maintain the
confidentiality of the terms of this Agreement and shall continue to maintain
all confidential and proprietary information of the Company and shall continue
to comply with the terms and conditions of the Confidentiality Agreement at all
times during and after his employment with the Company. Employee shall return,
in good working condition, all Company property and confidential and proprietary
information in his possession to the Company on or before the Final Date of
Employment.

H. Expense Reports. Company agrees that it will pay all reasonable expenses
incurred by Employee as part of his employment consistent with the provisions of
Company’s Travel and Expense reimbursement policy. Employee agrees that he shall
submit all expense reports to Company no later than sixty (60) days following
the Final Date of Employment.

 

2



--------------------------------------------------------------------------------

I. Release of Claims. In exchange for the consideration described in Paragraph E
above, Employee, on behalf of himself, and his heirs, family members, executors,
administrators and affiliates, and assigns, hereby fully and forever releases
the Company and its officers, directors, employees, investors, stockholders,
administrators, affiliates, divisions, subsidiaries, predecessor and successor
corporations, insurers, and assigns, from, any claim, duty, obligation or cause
of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, arising from any omissions, acts or facts
that have occurred up until and including the date on which this Agreement is
signed by Employee including, without limitation,

1. any and all claims relating to or arising from Employee’s employment
relationship with the Company or the termination of that relationship;

2. any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

3. any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; breach of contract, both express and
implied; breach of a covenant of good faith and fair dealing, both express and
implied; promissory estoppel; negligent or intentional infliction of emotional
distress; fraud; negligent or intentional misrepresentation; negligent or
intentional interference with contract or prospective economic advantage; unfair
business practices; defamation; libel; slander; negligence; personal injury;
assault; battery; invasion of privacy; false imprisonment; and conversion;

4. any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act of 1990, the Fair Labor Standards Act, the Older
Worker Benefit Protection Act (“OWBPA”) the Employee Retirement Income Security
Act of 1974, The Worker Adjustment and Retraining Notification Act; the
California Fair Employment and Housing Act, and Labor Code section 201, et seq.
and section 970, et seq. and Labor Code section 1400, et seq. (“California WARN
Act”);

5. any and all claims for violation of the federal, or any state, constitution;

6. any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination or unlawful harassment; and

7. any and all claims for attorneys’ fees and costs.

The Company and Employee agree that the release set forth in this section shall
be and remain in effect in all respects as a complete general release as to the
matters released. This release does not extend to any obligations incurred under
this Agreement, and it does not apply to any claims or rights that may not be
released as a matter of law, including any statutory indemnity rights.

 

3



--------------------------------------------------------------------------------

J. Acknowledgment of Waiver of Claims under ADEA and the OWBPA. Employee
acknowledges that he is waiving and releasing any rights he may have under the
Age Discrimination in Employment Act of 1967 (“ADEA”) and the OWBPA and that
this waiver and release is knowing and voluntary. In accordance with the
provisions of the OWBPA, the Company and Employee acknowledge that attached to
this Agreement as Exhibit A is information concerning the ages of the Company
employees similarly affected by this employment action, as well as information
concerning the ages of employees in Employee’s job classification who are not
affected by this action. Employee and the Company agree that this waiver and
release does not apply to any rights or claims that may arise under the ADEA
after the date on which Employee signs this Agreement. Employee acknowledges
that the consideration given for this waiver and release is in addition to
anything of value to which Employee was already entitled. Employee further
acknowledges that he has been advised by this writing that (a) he should consult
with an attorney prior to executing this Agreement; (b) he has at least
forty-five (45) days within which to consider this Agreement; (c) he has seven
(7) days following his execution of this Agreement to revoke the Agreement (by
email notice to donna.goldstein@openwave.com); and (d) this Agreement shall not
be effective until that seven-day period has expired without Employee’s
revocation of this Agreement.

K. Civil Code Section 1542. Employee understands and agrees that the release set
forth in this Agreement covers both claims that Employee knows about and those
that he may not know about. Employee waives any rights afforded by Section 1542
of the California Civil Code, which reads as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Employee, being aware of said code section, agrees to expressly waive any rights
he may have thereunder, as well as under any other statute or common law
principles of similar effect.

L. No Pending or Future Lawsuits. Employee represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any other person or entity released herein.
Employee also represents that he does not presently intend to bring any claims
on his own behalf or on behalf of any other person or entity against the Company
or any other person or entity referred to herein.

M. Non-Disparagement and Competition. Employee agrees he will not, at any time
in the future, make any critical or disparaging statements about the Company,
its products or services, or any of its employees.

N. No Admission of Liability. No action taken by the Parties hereto, or either
of them, either previously or in connection with this Agreement shall be deemed
or construed to be (a) an admission of the truth or falsity of any claims
heretofore made or (b) an acknowledgment or admission by either party of any
fault or liability whatsoever to the other party or to any third party.

 

4



--------------------------------------------------------------------------------

O. Costs. The Parties shall each bear their own costs, attorneys’ fees and other
fees incurred in connection with the negotiation and documentation of this
Agreement.

P. Dispute Resolution. In the event of any dispute or claim relating to or
arising out of this Agreement, the Parties’ employment relationship, or the
termination of that relationship for any reason (including, but not limited to,
any claims of breach of contract, wrongful termination, fraud, retaliation,
discrimination or harassment), the Parties agree that all such disputes/claims
will be resolved by means of binding arbitration conducted by a single
arbitrator appointed by the American Arbitration Association in San Mateo or
Santa Clara County, California. Any such arbitration shall be conducted in
accordance with the AAA’s national rules for the resolution of employment
disputes, the current version of which can be reviewed at www.adr.org. The
Parties hereby irrevocably waive their respective rights to have any such
disputes/claims tried by a jury

Q. Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.

R. No Representations. Each party represents that it has had the opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Neither party has relied upon any
representations or statements made by the other party hereto which are not
specifically set forth in this Agreement.

S. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision.

T. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning Employee’s separation
from the Company, and it supersedes and replaces any and all prior agreements
and understandings concerning that subject other than the Confidentiality
Agreement, the Plan, and any Stock Option and Restricted Stock Agreements
between the Parties, which shall remain in full force and effect except as
modified by this Agreement. For the avoidance of doubt, any indemnity rights
that might exist in favor of former employees at law and under the company’s
bylaws are not extinguished by this Agreement.

U. No Oral Modification. This Agreement may only be amended in writing signed by
Employee and an authorized officer of the Company.

V. Governing Law. This Agreement shall be governed by the laws of the State of
California (without regard to the principles of conflict of laws thereof).

W. Effective Date. This Agreement is effective eight calendar days after
signature by both Parties (the “Effective Date”).

 

5



--------------------------------------------------------------------------------

X. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

Z. Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the Parties. The
Parties acknowledge that:

1. They have read this Agreement;

2. They have been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;

3. They understand the terms and consequences of this Agreement and of the
release it contains;

4. They are fully aware of the legal and binding effect of this Agreement.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

    John Boden, an individual Dated: June 17, 2008     /s/ John Boden Please
note change of address if different:     1000 South Wellington Point Road    
McKinney, TX 75070

 

   

OPENWAVE SYSTEMS INC.

Dated: June 17, 2008     By:   /s/ Bruce Coleman       Name:   Bruce Coleman    
  Title:   Interim CEO

 

6



--------------------------------------------------------------------------------

EXHIBIT A

In accordance with the provisions of the OWBPA, the following information is
provided.

Eligibility Factors:

A. Job Classification:

Employees reporting to Chief Executive Officer.

B. Geographic Location:

United States

 

Stay

   Impacted    Age   

Org Function

  

Job Name

   X    42    Human Resources    Director, Human Resources

X

      37    Global Sales    GM, Domestic Sales

X

      48    Global Sales    Group Senior Executive    X    41    Product
Management    SVP, Product Management

X

      39    Engineering    SVP, Product Management

X

      38    Legal    VP & General Counsel

X

      42    Finance    VP, Finance

 

7